Title: From George Washington to Henry Beekman Livingston, 29 May 1783
From: Washington, George
To: Livingston, Henry Beekman


                  
                     Sir
                     Head Quarters May 29th 1783
                  
                  I am this Moment favored with your Letter of the 26th and in reply have to inform you, that it is probable the whole of the Levies will soon be discharged, and that in the mean time I have written to Colonel Willet respecting the case of Ricdard Dickenson; authorizing and directing that he should be immediately dismissed, if upon an investigation any unfairness should appear to have been made use of by the recruiting Officer, or if the peculiarity of the circumstances should justify the measure—This is all I conceived myself justified in doing in the present situation of Matters—and I request you will believe I am with great regard Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
               